Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Doherty (US 2002/0113047), Izutani et al. (US 2012/0125903), Ma (US 2011/0006048).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, applying a second axial force on the contact tip along the axis toward the diffuser assembly of the welding torch after releasing the first axial force on the contact tip; rotating the contact tip about the axis within the diffuser assembly while the second axial force is applied to the contact tip; and releasing the second axial force on the contact tip when the contact tip is not securely aligned within the diffuser assembly to eject the contact tip from the diffuser assembly.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 15, wherein releasing the axial force on the contact tip enables a spring to urge the contact tip into a secured position.




Examiner’s Comment
 	The closest prior art was Izutani et al. The prior art show that spring 5 and holding member 4 for removal of the contact tip by moving the holding member toward proximal end (fig.1A-1C) so that the user can manually remove the contact tip 1. However, Izutani et al. does not show the above claim limitations. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761